Citation Nr: 0726372	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service connected diabetes mellitus with diabetic neuropathy 
and neuropathy of both feet.

2.  Entitlement to a rating in excess of 30 percent for 
service connected bilateral diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in June 2004.   

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that it has been four years since the 
veteran's most recent VA examination of June 2003.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995). 

The veteran testified at his September 2006 Board hearing 
that both his diabetes mellitus with diabetic neuropathy and 
neuropathy of both feet, and his bilateral diabetic 
retinopathy have become more severe since his most recent VA 
examination.  Moreover, an October 2006 outpatient treatment 
report substantiates the fact that his retinopathy disability 
has become more severe.  Given the increase in severity since 
the last VA examination, the Board believes a current 
examination is necessary to allow for informed appellate 
review.  

The Board also notes that the RO should request any 
outstanding outpatient treatment reports and incorporate them 
into the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request any outstanding 
VA outpatient treatment reports and 
incorporate the into the claims file.    

2.  The veteran should be scheduled for 
appropriate VA examination(s), to 
ascertain the current severity of his 
service-connected diabetes mellitus with 
diabetic neuropathy and neuropathy of 
both feet, and his service-connected 
bilateral diabetic retinopathy.  The 
claims file must be made available to the 
examiner(s) for review in connection with 
the examination(s).  All examination 
findings, to include neurological 
findings, should be clearly reported to 
allow for application of VA rating 
criteria.    

3.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for the disabilities on appeal.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



